NewhaN, J.
It does not appear that any substantial error occurred -in the progress of the trial. There was little to be considered by the jury besides the assessment of the plaintiff’s damages. It was not a case for exemplary' damages, but for compensatory damages only. So the trial court advised the jury. Yet the jury assessed the damages at a sum so evidently and largely disproportionate to the injury actually sustained that the trial judge promptly required one half to be remitted as the condition upon which the verdict should be permitted to stand. The judge might well have set aside the-verdict altogether, for the large proportion of the verdict which he required to-be remitted sufficiently indicates that he entertained the opinion that the verdict was so large as to make it manifest that it was the product of prej*636udice, partiality, or other improper bias. The parties are entitled to have even an assessment of damages made by a fair and impartial jury, and to have the impartial judgment of the jury in that behalf. But the trial court has a large discretion, in such cases, whether it will allow a part to be remitted and the verdict to stand for the balance, or whether it will set the verdict aside altogether and grant a new trial. Corcoran v. Harran, 55 Wis. 120.
But it appears to this court that, after one half has been remitted from the verdict, it is evidently still too large for fair compensation; for there is really no evidence of time lost from business or occupation, or of expenses incurred, or of confinement by sickness, or of any unusual inconvenience. The practice in such cases, in this court, is well established. It is to reverse the judgment, and remand for a new trial unless the plaintiff shall remit from his verdict so as to reduce it to such sum as the court shall deem satisfactory. Potter v. C. & N. W. R. Co. 22 Wis. 615; Goodno v. Oshkosh, 28 Wis. 300; Baker v. Madison, 62 Wis. 137; McLimans v. Lancaster, 63 Wis. 596; Heddles v. C. & N. W. R. Co. 74 Wis. 239; Waterman v. C. & A. R. Co. 82 Wis. 613.
The case of Baker v. Madison, 62 Wis. 137, is possibly misleading, and possibly does not express very clearly what, was intended. The case had been tried three several times. The verdict on the third trial was much larger than on either previous trial. Indeed, it was twice as large, and so in fact afforded intrinsic evidence of passion and prejudice. This fact brings the case within the rule stated above, and followed by the later cases.
It appears to this court that the verdict, after the remission of one half, is yet too large by half.
By the Oourt.— The judgment of the cii’cuit court is reversed, and the cause is remanded for a new trial unless, within thirty days after the remittitur is filed in that court, the plaintiff shall remit in writing from the verdict all dam*637•ages in excess of $350, and file such remission with the clerk •of the trial court. In that case judgment is to be entered for the plaintiff on the verdict for $350 and the costs in the circuit court.
Numerous decisions as to excessive verdicts for personal injuries are collated in a note to Standard Oil Go. v. Tierney (92 Ky. 367) in 14 L. R. A. 677. — Rep.